Title: Enclosure II: Answers to Queries on the Fisheries by Joseph Anthony, [ca. 27 November 1790]
From: Anthony, Joseph
To: 


Enclosure IIAnswers to Queries on the Fisheries by Joseph Anthony

[ca. 27 Nov. 1790]

Queries

1. What is the most convenient and advantageous size or Tonnage for a Vessel proper for the Cod fishery?45 to 60 Tons Schooner Rigged.
2. What is such a Vessel worth with her provisions, advanced wages, and fishing implements on board, as she stands when cleared for the Banks the first voyage?About five to seven hundred pounds L[awful] Money. [A Vessel of 45 Tons costs (exclusively of extra Articles for the fisheries) in N. Engd. the cheapest £360., the best £450. Lawful N.Y.]
3. What are her monthly Expences: if possible note her Officers and Mens Wages, &c., particularly.The officers and men are Commonly on Shares. The Terms we are unacquainted with.
4. What is the most convenient and advantageous size or tonnage for a vessel proper for the Whale fishery?About 70 Tons for this Coast, and 150 to 200 Tons for Foreign Fishery.
5. What is such a Vessel worth with her provisions, advanced Wages and fishing implements on board, as she stands when cleared for her first whaling Voyage?The Smaller Size about £900. The Large £1,800 to £2,100 L.M.[N.B. This is all Lawful Money, at 6/ to the Dollar. The best New England Vessels (exclusively of the extra articles for the fishing Business) cost £2000 Lawful Money for 200 Tons, and the cheapest £1600 Lawful Money for […] Tons. Shipbuilding however is rising in all our cheap ports.]
6. What are her Monthly expences? If possible the particulars are desired. The men are generally on shares and Draw about a 32d. barrel; the other monthly Expences Exclusive of the wear and Tear of Materials cant be above £12 to £15 per month.

7. It is supposed that the Cod fish on the American Banks have decreased.By no means, tho its not pursu’d Nearly so Extensively as before the Revolution.
8. Is it not true that the Whales on the American Coast had become more rare before the war, and are now very scarce?For some years before the Revolution the whales on the american Coast became so shy that there was No Encouragement for pursuing them. But in the Course of the war they got more Tame, tho they are not plenty now.
9. Is the gun Harpoon used by the whalers of the United States? We Cannot say with Certainty but believe Not.

